—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Janet DiFiore, dated May 10, 2002, which denied, without a hearing, the petitioner’s application for renewal of his pistol permit. Motion by the respondent to dismiss the proceeding for failure to state a cause of action. Justice Luciano has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Upon the papers filed in support of the proceeding and the cross motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied, without costs or disbursements; and it is further,
Adjudged that the determination is confirmed and the petition is dismissed on the merits, without costs and disbursements.
A pistol licensing officer has broad discretion in ruling on permit applications and may deny an application for any good cause (see Penal Law § 400.00 [1] [g]; Matter of Fromson v Nelson, 178 AD2d 479 [1991]; Matter of Westfall v Lange, 175 *759AD2d 290 [1991]). Here, the respondent properly denied the petitioner’s application. Feuerstein, J.P., McGinity, Luciano and H. Miller, JJ., concur.